Judgment was entered in the Supreme Court
Per Curiam.
The public road lies within the borough of South Chester as laid out by the viewers, and as is manifest from the entire record. Being wholly within the borough, the Court of Quarter Sessions had not jurisdiction, as is well shown in the case of the Somerset and Stoystown Road, 24 P. F. Smith 61. The Act of April 12th 1869, does not rejoeal the General Borough Law of 3d óf April 1851, and the supplement of April 22d 1856, as regards the point in controversy, viz., jurisdiction. It is an act intended to regulate the proceedings of the viewers under any order made by proper authority, but not to change or confer jurisdiction over the subject of public roads, streets and alleys. We see no error in the record.
Decree affirmed.